MEMORANDUM **
Russell Merinar, a California state prisoner, appeals pro se from the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies as required by the Prison Litigation Reform Act (PLRA), 42 U.S.C. § 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir.2003), and we affirm.
The district court properly dismissed the action because Merinar failed to exhaust prison procedures with respect to the Eighth Amendment claims alleged in his complaint. See Woodford v. Ngo, 548 U.S. 81, 90-91,126 S.Ct. 2378,165 L.Ed.2d 368 (2006) (explaining that proper exhaustion requires adherence to administrative procedures).
Although Merinar’s brief indicates that he is in the process of exhausting his claims, the PLRA requires inmates to exhaust administrative procedures prior to filing suit in federal court. See McKinney v. Carey, 311 F.3d 1198, 1200-01 (9th Cir. 2002) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.